         Case 3:18-cv-30113-KAR Document 85 Filed 08/10/21 Page 1 of 19




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


CHRISTIAN PERREAULT HAMEL,                   )
           Plaintiff,                        )
                                             )
                                             )
               v.                            )       Civil No. 3:18-cv-30113-KAR
                                             )
                                             )
THE WHEATLEIGH CORPORATION,                  )
L. LINFIELD SIMON, SUSAN SIMON,              )
and MARC WILHELM,                            )
            Defendants.                      )

                           MEMORANDUM AND ORDER ON
                    DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                    (Dkt No. 63)


ROBERTSON, U.S.M.J.

       Plaintiff Christian Perreault Hamel (“Plaintiff”) is a former employee of the defendant

The Wheatleigh Corporation (“Wheatleigh”), which was owned and operated by the remaining

defendants L. Linfield Simon, Susan Simon, and Marc Wilhelm (“Wilhelm”) (collectively,

“Defendants”). Plaintiff alleges that Defendants violated the Fair Labor Standards Act (“FLSA”)

by misclassifying him as an exempt employee and failing to pay him overtime wages.

Defendants assert that Plaintiff fits within the executive exemption and was not entitled to

overtime compensation. Defendants have moved for summary judgment (Dkt. No. 63). The

parties have consented to this court’s jurisdiction (Dkt. No. 14). See 28 U.S.C. § 636(c); Fed. R.

Civ. P. 73. For the following reasons, Defendants’ motion is DENIED.
          Case 3:18-cv-30113-KAR Document 85 Filed 08/10/21 Page 2 of 19




    I.      FACTS 1

         Wheatleigh is a 19-room luxury hotel and fine-dining restaurant located in Lenox,

Massachusetts (Def. SOF ¶ 1; Pl. Resp. ¶ 1). Plaintiff applied for a food and beverage

management position with Wheatleigh on October 15, 2016, and he was ultimately hired as

Wheatleigh’s “Restaurant Manager” (Def. SOF ¶¶ 2, 8; Pl. Resp. ¶¶ 2, 8). At the time Plaintiff

was hired, he understood the basic function of the job was to “plan, organize, direct and

coordinate the team members and resources of the restaurant for the efficient, well prepared and

profitable service of food and beverages, including both of [Wheatleigh’s] restaurants, banquets,

room service, pool service, and special events” (Def. SOF ¶ 7; Pl. Resp. ¶ 7).

         Plaintiff testified in his deposition that his primary responsibility as restaurant manager

was to “make all operation of the restaurant run efficiently, including supervising the staff”

(Hamel Deposition (Dkt. No. 65-2) (“Hamel Dep.”) at 44). One of Plaintiff’s duties was to set

the schedule for restaurant department employees (Pl. SOF ¶ 52; Def. Resp. ¶ 52). However,

Wilhelm, who was Wheatleigh’s General Manager, would review and modify most of the

schedules Plaintiff created (Hamel Interrogatory Answers (Dkt. No. 65-8) (“Hamel Ints.”) at

9(d); see also Hamel Dep. at 55-56). Additionally, employees would not consult Plaintiff about

time off from work (Hamel Dep. at 16). Employees would either submit time-off requests to

Plaintiff to be passed along to Wilhelm or they would go directly to Wilhelm to negotiate time




1
  Because this case is before the court on Defendants’ motion for summary judgment, the court
sets out any disputed facts in the light most favorable to Plaintiff. See Ahearn v. Shinseki, 629
F.3d 49, 53-54 (1st Cir. 2010) (citing Cox v. Hainey, 391 F.3d 25, 29 (1st Cir. 2004)). The facts
are taken from the consolidated statement of facts (Dkt. No. 79), which includes Defendants’
statement of facts (“Def. SOF”); Plaintiff’s responses thereto (“Pl. Resp.”); Plaintiff’s statement
of facts (“Pl. SOF”); and Defendants’ responses thereto (“Def. Resp.”); as well as from the
materials cited in the record.
                                                   2
         Case 3:18-cv-30113-KAR Document 85 Filed 08/10/21 Page 3 of 19




off (Hamel Ints. at 9(k); Hamel Dep. at 16). Plaintiff did not have authority to approve or deny

employee time-off requests (Hamel Ints. at 9(k); Hamel Dep. at 16).

       Plaintiff’s duties also included assigning servers to tables (Def. SOF ¶ 31; Pl. Resp. ¶ 31).

However, Plaintiff needed approval from Wilhelm to reassign employees within the restaurant

department (Pl. SOF ¶ 64; Def. Resp. ¶ 64). This approval was withheld on at least one occasion

(Pl. SOF ¶ 67; Def. Resp. ¶ 67).

       Plaintiff conducted daily staff meetings prior to service (Def. SOF ¶ 30; Pl. Resp. ¶ 30).

The meetings were run by Wilhelm, Plaintiff, and the sommelier (Def. SOF ¶ 30; Pl. Resp. ¶ 30).

About twenty to thirty percent of the time, however, Wilhelm would not be present, and Plaintiff

would lead the meeting himself (Def. SOF ¶ 30; Pl. Resp. ¶ 30). Plaintiff also attended head of

department meetings where Wheatleigh departmental business was discussed (Def. SOF ¶ 33; Pl.

Resp. ¶ 33).

       Plaintiff helped to create a checklist for restaurant staff to use while closing the restaurant

(Def. SOF ¶ 28; Pl. Resp. ¶ 28).

       Plaintiff was not involved in employee payroll other than manually entering hours from

the printed schedule into the scheduling software (Def. SOF ¶ 28; Pl. Resp. ¶ 28; Hamel Dep. at

96; Hamel Ints. at 9(r)). The training manager, Sophie Wilhelm, was responsible for providing

basic training to employees (Pl. SOF ¶ 56; Def. Resp. ¶ 56). Plaintiff would make sure that

training was implemented on a day-to-day basis when he was participating in service (Def. SOF

¶ 16; Pl. Resp. ¶ 16). Plaintiff was responsible for hearing employee complaints (Def. SOF ¶ 19;

Pl. Resp. ¶ 19). Plaintiff lacked authority to discipline or reprimand employees (Affidavit of

Christian Hamel (Dkt. No. 72-1) (“Hamel Aff.”) at ¶ 6).




                                                  3
          Case 3:18-cv-30113-KAR Document 85 Filed 08/10/21 Page 4 of 19




         Wilhelm set the budget for the restaurant department (Pl. SOF ¶ 65; Def. Resp. ¶ 65).

Plaintiff had limited participation in food or beverage ordering (Hamel Dep. at 23). Before

Defendants hired a dedicated sommelier, Plaintiff dealt directly with third-party wine vendors,

but once the sommelier was hired, he no longer had responsibility for that duty (Hamel Dep. at

24).

         Plaintiff had some involvement in keeping inventory. In particular, he was responsible

each month for a wine and alcohol inventory, but he was not involved with glassware, tableware,

or supplies and machinery inventories (Hamel Ints. at 9(l)).

         Plaintiff would receive customer complaints in the restaurant and would report them to

Wilhelm, who ultimately addressed them (Hamel Dep. at 24). Plaintiff did have the discretion to

adjust patron checks when appropriate, such as when the food was not “on-par” (Def. SOF ¶ 23;

Pl. Resp. ¶ 23).

         At times, Plaintiff acted as sommelier and waiter while employed by Defendants (Pl.

SOF ¶ 48; Def. Resp. ¶ 48). This included occasions where Wilhelm put Plaintiff on the

schedule as a waiter (Hamel Dep. at 98-99). Plaintiff also cleaned the restaurant, glasses,

candles, tables, and wine cellar, set tables, greeted guests, bartended, served coffee, performed

room service, slept over at the premises in case a guest needed assistance overnight, and

answered telephones (Pl. SOF ¶ 49; Def. Resp. ¶ 49).

   II.      DISCUSSION

         A. Standard of Review

         Summary judgment is appropriate if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “An issue is ‘genuine’ when a rational factfinder could resolve it either direction.” Mu v.



                                                 4
          Case 3:18-cv-30113-KAR Document 85 Filed 08/10/21 Page 5 of 19




Omni Hotels Mgmt. Corp., 882 F.3d 1, 5 (1st Cir.), rev. denied, 885 F.3d 52 (1st Cir. 2018)

(citing Borges ex rel. S.M.B.W. v. Serrano–Isern, 605 F.3d 1, 4 (1st Cir. 2010)). “A fact is

‘material’ when its (non)existence could change a case’s outcome. Id. (citing Borges, 605 F.3d

at 5).

         A party seeking summary judgment is responsible for identifying those portions of the

record “which it believes demonstrate the absence of a genuine issue of material fact.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). The movant can meet this burden either by “offering

evidence to disprove an element of the plaintiff's case or by demonstrating an ‘absence of

evidence to support the non-moving party’s case.’” Rakes v. United States, 352 F. Supp. 2d 47,

52 (D. Mass. 2005) (quoting Celotex, 477 U.S. at 325). If the moving party meets its burden,

“[t]he non-moving party bears the burden of placing at least one material fact into

dispute.” Mendes v. Medtronic, Inc., 18 F.3d 13, 15 (1st Cir. 1994) (citing Celotex, 477 U.S. at

325). The record is viewed in favor of the nonmoving party, and reasonable inferences are

drawn in the nonmoving party’s favor. See Garcia-Garcia v. Costco Wholesale Corp., 878 F.3d

411, 417 (1st Cir. 2017) (citing Ameen v. Amphenol Printed Circuits, Inc., 777 F.3d 63, 68 (1st

Cir. 2015)).

         B. Fair Labor Standards Act

         The overtime provisions of the FLSA establish the general rule that employees must be

compensated at a rate not less than one and one-half times their regular rate for all hours worked

in excess of 40 during a single workweek. 29 U.S.C. § 207(a)(1). Relevant to this case, an

employer is exempted from this general rule for employees in a “bona fide executive …

capacity.” Id. § 213(a)(1). The employer bears the burden of establishing an exemption. Reich

v. Newspapers of New England, Inc., 44 F.3d 1060, 1070 (1st Cir. 1995). A job title is not



                                                5
         Case 3:18-cv-30113-KAR Document 85 Filed 08/10/21 Page 6 of 19




determinative of whether an employee is exempt under the FLSA. Cash v. Cycle Craft Co., Inc.,

482 F. Supp. 2d 133, 136 (D. Mass. 2007), aff'd, 508 F.3d 680 (1st Cir. 2007) (citing 29 C.F.R. §

541.2). “Whether an employee is exempt is determined by the employee’s actual work activities,

not by the employer’s characterization of those activities through a job title or job

description.” Pippins v. KPMG, LLP, 921 F. Supp. 2d 26, 42 (S.D.N.Y. 2012) (citations

omitted).

       “Pursuant to regulations issued by the Secretary of Labor, an employer seeking to

establish that an employee is an exempted ‘executive’ must show: (1) the employee's salary is at

least $455 per week, (2) the employee's ‘primary duty’ is management, (3) the employee

‘customarily and regularly directs the work of two or more other employees,’ and (4) the

employee ‘has the authority to hire or fire other employees or whose suggestions and

recommendations as to the hiring, firing, advancement, promotion or any other change of status

of other employees are given particular weight.’” Marzuq v. Cadete Enters., Inc., 807 F.3d 431,

435 (1st Cir. 2015) (quoting 29 C.F.R. § 541.100(a)). “Concurrent performance of exempt and

nonexempt work does not disqualify an employee from the executive exemption if the

requirements of § 541.100 are otherwise met.” 29 C.F.R. § 541.106(a). However, each of the

four requirements must be met for the exemption to apply. Marzuq, 807 F.3d at 435. “A

genuine dispute as to any of the four requirements is sufficient to deny summary judgment.”

Roberts v. TJX Companies, Inc., No. 13-cv-13142-ADB, 2017 WL 1217116, at *7 (D. Mass.

Mar. 31, 2017) (citing Marzuq, 807 F.3d at 435).

       Plaintiff had conceded that he directed the work of at least two full-time Wheatleigh

employees (or their equivalent), thereby satisfying the third element under 29 C.F.R. §




                                                  6
         Case 3:18-cv-30113-KAR Document 85 Filed 08/10/21 Page 7 of 19




541.100(a) (Def. SOF ¶ 37; Pl. Resp. ¶ 37). The parties disagree as to whether the undisputed

material facts support the remaining three elements. The court addresses each in turn.

               1. Salary Requirement

       The first requirement for the executive exemption is that the employee be paid at least

$455 per week on a salary basis. 29 C.F.R. § 541.100(a)(1). Plaintiff was paid $951.53 per

week before taxes regardless of how many hours he worked during his employment with

Wheatleigh (Def. SOF ¶ 10; Pl. Resp. ¶ 10), which satisfies the dollar amount. 2 Plaintiff,

however, disputes that he received this pay on a salary basis. This is so because, according to

Plaintiff, he routinely received cash and credit card tips (Hamel Aff. at ¶4). Defendants dispute

that Plaintiff routinely received tips but acknowledge that, on occasion, Plaintiff received

additional earnings from service charges for helping during special events (Def. Resp. ¶ 46).

       The regulations establish that an employee is considered to be paid on a “salary basis” “if

the employee regularly receives each pay period on a weekly, or less frequent basis, a

predetermined amount constituting all or part of the employee’s compensation, which amount is

not subject to reduction because of variations in the quality or quantity of the work performed.”

29 C.F.R. § 541.602(a). Plaintiff cites to Wu v. Natural Tofu Rest. Corp., 16-cv-3613-ARR-ST,

2018 WL 1009274, at *5 (E.D.N.Y. Feb. 20, 2018), to support the contention that an employee

who receives tips or is part of a tip pool is not paid on a salary basis. However, Wu is readily

distinguishable. The plaintiff in Wu was not paid a predetermined amount each pay period, but

rather her pay varied each week depending on how much she worked. Id. at *5. Because she


2
  While the parties agree for purposes of summary judgment that Plaintiff’s gross weekly wages
were $951.53, Defendants have submitted payroll records reflecting that Plaintiff was paid
$961.53 per week for the first seven weeks, $965.00 per week for the next six weeks, and $1,070
for the remaining 30 weeks of his employment (Dkt. No. 65-9). Plaintiff has denied the accuracy
of the payroll records (Pl. Resp. at ¶¶ 12-13). Because this discrepancy has no legal significance,
the court proceeds with its analysis using the $951.53 figure.
                                                 7
         Case 3:18-cv-30113-KAR Document 85 Filed 08/10/21 Page 8 of 19




was paid less for a half day of work than a full day, id. at *1, her pay was “subject to reduction

because of variations in the … quantity of the work performed.” 29 C.F.R. § 541.602(a).

Plaintiff here received the same amount – $951.53 per week – without any reduction based on

how well or how much he worked. The tips that Plaintiff claims he received, or the service

charges that Defendants acknowledge, were in addition to the predetermined weekly amount,

meaning that they would have no bearing on his status as an exempt employee. See Tomaz v.

MAX Ultimate Food, Inc., Civil Action No. 19-10533-RGS, 2020 WL 5517458, at *4 (D. Mass.

Sept. 14, 2020) (citing O’Brien v. Town of Agawam, 350 F.3d 279, 293 (1st Cir. 2003)) (“That

Tomaz … was permitted to keep tips from customers … has no bearing on his status as an

exempt employee.”). Thus, Defendants have satisfied the first requirement of the exemption.

               2. The “Primary Duty” Requirement

       The second requirement for the executive exemption is that the employee’s “primary

duty” be “management.” 29 C.F.R. § 541.100(a)(2). Pursuant to the Secretary of Labor’s

regulations, “management” activities include, but are not limited to:

               interviewing, selecting, and training of employees; setting and
               adjusting their rates of pay and hours of work; directing the work
               of employees; maintaining production or sales records for use in
               supervision or control; appraising employees’ productivity and
               efficiency for the purpose of recommending promotions or other
               changes in status; handling employee complaints and grievances;
               disciplining employees; planning the work; determining the
               techniques to be used; apportioning the work among the
               employees; determining the type of materials, supplies, machinery,
               equipment or tools to be used or merchandise to be bought, stocked
               and sold; controlling the flow and distribution of materials or
               merchandise and supplies; providing for the safety and security of
               the employees or the property; planning and controlling the
               budget; and monitoring or implementing legal compliance
               measures.




                                                 8
         Case 3:18-cv-30113-KAR Document 85 Filed 08/10/21 Page 9 of 19




29 C.F.R. § 541.102. An employee’s “primary duty” is management when it is “the principal,

main, major or most important duty that the employee performs.” 29 C.F.R. § 541.700(a).

“Determination of an employee’s primary duty must be based on all the facts in a particular case,

with the major emphasis on the character of the employee’s job as a whole.” Id. The

regulations lay out a list of four non-exhaustive factors to consider when determining the primary

duty of an employee: (a) “the relative importance of the exempt duties as compared with other

types of duties;” (b) “the amount of time spent performing exempt work;” (c) “the employee’s

relative freedom from direct supervision;” and (d) “the relationship between the employee’s

salary and the wages paid to other employees for the kind of nonexempt work performed by the

employee.” Id.

                        (a) Factor One: Relative Importance of Exempt Duties

        The parties agree that Plaintiff performed both managerial and non-managerial duties, but

they dispute the relative importance of each. Defendants maintain that the relative importance

factor weighs in their favor. Defendants rely largely on Plaintiff’s deposition testimony that he

considered himself to be the restaurant manager and that “[p]rimarily [he] was to make all

operation of the restaurant run efficiently, including supervising the staff,” to support their

contention that Plaintiff’s managerial duties were more important than his non-managerial duties.

Defendants claim that the restaurant could conceivably have continued to operate if Plaintiff had

ceased to perform his nonexempt tasks, but that successful operation of the 5-star establishment

required Plaintiff to perform his exempt tasks. Plaintiff counters that the record supports the

conclusion that Plaintiff’s non-exempt duties were significantly more important than his exempt

duties or at least calls that factor into question. Plaintiff notes that at his deposition he identified

Wilhelm as being the individual in charge at the restaurant, and he has submitted an affidavit



                                                   9
        Case 3:18-cv-30113-KAR Document 85 Filed 08/10/21 Page 10 of 19




averring that he “rarely had time to perform managerial duties” (Hamel Aff. at ¶ 5). Moreover,

according to Plaintiff, there are numerous questions of fact pertaining to which managerial tasks

Plaintiff was responsible for and how often he performed them.

       For purposes of summary judgment, there are factual disputes that preclude a finding for

Defendants on this factor. Under the relative importance factor, “courts must compare the

importance of the plaintiff’s managerial duties with the importance of her non-managerial duties,

keeping in mind the end goal of achieving the overall success of the company.” Thomas v.

Speedway SuperAmerica, LLC, 506 F.3d 496, 505 (6th Cir. 2007). In a case such as this one,

where “[t]he record contains evidence that [P]laintiff[‘s] managerial and non-managerial duties

were both essential for the smooth functioning of the[ ] restaurant,” the question of “whether the

‘relative importance’ of duties factor supports the overtime exemption cannot be determined

without a factfinder’s judgment on the impact of the [P]laintiff[‘s] varied undertakings.”

Marzuq, 807 F.3d at 440-441.

       It is undisputed that Plaintiff performed a variety of non-managerial tasks including

acting as a waiter and sommelier, cleaning the restaurant, glasses, candles, tables, and wine

cellar, setting tables, greeting guests, bartending, serving coffee, performing room service,

sleeping over at the premises in case a guest needed assistance overnight, and answering

telephones. According to Plaintiff, these non-managerial duties took precedence over his

managerial duties and he was engaged in these non-managerial duties to such a degree that he

rarely had time to perform managerial duties. Thus, contrary to Defendants’ assertion, it is far

from undisputed that the establishment could have continued to operate without Plaintiff

performing these non-managerial tasks.




                                                10
        Case 3:18-cv-30113-KAR Document 85 Filed 08/10/21 Page 11 of 19




       Additionally, Plaintiff has submitted evidence he asserts calls into question the

importance of his managerial tasks in his day-to-day work. For example, while Plaintiff had

initial responsibility for setting the schedule, Wilhelm would review and usually modify the

schedule Plaintiff put together. Plaintiff did not handle employee time-off requests and, in fact,

did not have the authority to approve or deny time-off requests. Plaintiff similarly did not have

the authority to reassign employees within the department or to discipline or reprimand

employees. He was largely uninvolved in employee payroll, had minimal involvement in

training staff, and did not set the budget for the department. Accordingly, the evidence

submitted by the parties presents a disputed issue of material fact as to whether

Plaintiff's managerial duties as restaurant manager were more important to Defendants than

his nonmanagerial duties.

                       (b) Factor Two: The Amount of Time Spent Performing Exempt Work

       The second factor to be considered in determining whether Plaintiff’s primary duty was

management is the amount of time Plaintiff spent performing exempt work. The regulations

provide guidance regarding this factor. While “employees who spend more than 50 percent of

their time performing exempt work will generally satisfy the primary duty requirement,” it is not

a sine qua non. 29 C.F.R. § 541.700(b). Conversely, “[e]mployees who do not spend more than

50 percent of their time performing exempt duties may nonetheless meet the primary duty

requirement if the other factors support such a conclusion.” Id. “Thus, the amount of time spent

on exempt work is useful, but not dispositive of the primary duty inquiry.” Roberts, 2017 WL

1217116, at *8.

       Defendants have stipulated that they do not know the amount or percentage of time

Plaintiff spent performing exempt versus non-exempt work (Pl. SOF ¶ 51; Def. Resp. ¶ 51).



                                                11
        Case 3:18-cv-30113-KAR Document 85 Filed 08/10/21 Page 12 of 19




Plaintiff avers in an affidavit that he “rarely had time to perform managerial duties” because he

“nearly always had to perform non-managerial duties” (Hamel Aff. at ¶ 5). Defendants

challenge this representation in Plaintiff’s affidavit as conflicting with his prior testimony. When

“a party has given ‘clear answers to unambiguous questions’ in discovery, that party cannot

‘create a conflict and resist summary judgment with an affidavit that is clearly contradictory.’”

Hernandez-Loring v. Universidad Metropolitana, 233 F.3d 49, 54 (1st Cir. 2000) (quoting

Colantuoni v. Alfred Calcagni & Sons, Inc., 44 F.3d 1, 4-5 (1st Cir. 1994)). However, the

portions of Plaintiff’s deposition testimony that Defendants identify do not clearly contradict

Plaintiff’s statement in his affidavit regarding the amount of time he spent performing exempt

versus non-exempt work and, therefore, the court accepts Plaintiff’s statement for purposes of

summary judgment.

       Nevertheless, Defendants argue the amount of time factor is not applicable in the

restaurant service context of this case. Defendants cite to 29 U.S.C. § 213(a)(1) for the

proposition that the FLSA specifically exempts service executives from the requirement that a

majority of their time be spent performing pure management duties. The pertinent language of

section 213(a)(1) provides that “an employee of a … service establishment shall not be excluded

from the definition of employee employed in a bona fide executive capacity … because of the

number of hours in his workweek which he devotes to activities not directly or closely related to

the performance of executive … activities, if less than 40 per centum of his hours worked in the

workweek are devoted to such activities.” 29 U.S.C. § 213(a)(1). This provision stands for the

proposition that an employee in a service industry who performs both executive and non-

executive duties may not be excluded from the definition of an exempt executive employee

because of the number of hours he devotes to non-executive activities, if he devotes less than 40



                                                12
        Case 3:18-cv-30113-KAR Document 85 Filed 08/10/21 Page 13 of 19




percent of his time to non-executive duties. Thus, the provision is not a wholesale exemption for

service executives as Defendant claims. Moreover, Defendants have acknowledged that they

cannot prove the amount of time Plaintiff spent performing non-executive duties. Thus, they

have not established that Plaintiff spent less than 40 percent of his time on non-executive duties.

       Defendants next argue that even if the time factor applies to this case, the undisputed

facts demonstrate that Plaintiff concurrently performed exempt and non-exempt tasks. Pursuant

to Department of Labor regulations, “[c]oncurrent performance of exempt and nonexempt work

does not disqualify an employee from the executive exemption if the requirements of 29 C.F.R. §

541.100 are otherwise met.” 29 C.F.R. § 541.106 (a). The regulations explain that “[g]enerally,

exempt executives make the decision regarding when to perform nonexempt duties and remain

responsible for the success or failure of business operations under their management while

performing the nonexempt work. In contrast, the nonexempt employee generally is directed by a

supervisor to perform the exempt work or performs the exempt work for defined time periods.”

Id. By way of example, the regulations describe an assistant manager in a retail establishment

who performs such work as serving customers, cooking food, stocking shelves, and cleaning the

establishment. Performance of such non-exempt work would not preclude the executive

exemption if the employee’s primary duty is management because an assistant manager

simultaneously can supervise employees and serve customers or direct the work of other

employees and stock shelves. Id.

       Defendants argue that Plaintiff is like the assistant manager in the example because “the

undisputed facts demonstrate that Plaintiff was always engaged in concurrently managing the

restaurant while performing other non-exempt tasks” (Dkt. No. 64 at 10-11). While a factfinder

might find this to be the case, such a finding would require resolving factual disputes. While



                                                13
        Case 3:18-cv-30113-KAR Document 85 Filed 08/10/21 Page 14 of 19




Plaintiff did testify to performing non-exempt tasks and exempt duties concurrently in certain

circumstances, he did not testify that he was always able to do so. Moreover, Plaintiff has

submitted an affidavit stating that he could not always concurrently supervise restaurant staff and

perform non-exempt tasks. His ability to do so was limited by the attention the non-exempt task

required as well as the proximity to restaurant staff. Plaintiff offers the example of cleaning

glassware in the kitchen; according to Plaintiff, when he was engaged in this task, he could not

supervise servers in the dining room because he could not see, hear, or communicate with them

(Hamel Aff. at ¶ 3).

       Thus, on the record before the court, a factfinder could conclude that Plaintiff “rarely”

performed managerial duties because he “nearly always had to perform non-managerial duties,”

and there is a material dispute as to how often Plaintiff was able to perform exempt and

nonexempt duties simultaneously. Given this record, the court cannot find that the amount of

time factor weighs in favor of either party.

                       (c) Factor Three: Relative Freedom from Direct Supervision

       The parties dispute Plaintiff’s relative freedom from supervision. Defendants argue that

Plaintiff operated with relative freedom from supervision even though Wilhelm was often

present at the facility. Plaintiff paints a different picture. According to Plaintiff, he did not hold

much managerial authority and for the limited managerial authority he did possess, he was

closely supervised by Wilhelm.

       “[T]he third factor considers only the ‘relative freedom from supervision’; it does not

demand complete freedom from supervision, such that she is answerable to no one, as this would

disqualify all but the chief executive officer from satisfying this factor of the primary duty

inquiry.” Thomas, 506 F.3d at 507. Viewing the record in the light most favorable to Plaintiff,



                                                  14
        Case 3:18-cv-30113-KAR Document 85 Filed 08/10/21 Page 15 of 19




as is required, it appears that Plaintiff had very little freedom from direct supervision. Most of

Plaintiff’s schedules were revised by Wilhelm. Plaintiff could not reassign employees within the

restaurant department without Wilhelm’s approval. Plaintiff could not discipline employees. He

had minimal involvement in employee payroll and training. He did not set the budget for the

restaurant, and he only handled wine orders before Defendants hired a dedicated sommelier.

Thus, it cannot be said on the basis of this record that the third factor weighs in favor of

Defendants.

                       (d) Factor Four: Relationship Between Plaintiff’s Salary and the Wages
                           Paid to Hourly Employees for Similar Nonexempt Work

       The fourth factor to be considered is the wage differential between the purported exempt

executive’s salary and the wages paid to hourly employees who perform similar non-exempt

work. This factor can illuminate the importance the employer places on the additional

management duties. Bucceri v. Cumberland Farms, Inc., No. 15-CV-13955-IT, 2019 WL

3755442, at *5 (D. Mass. July 18, 2019). “If the differential with the next highest paid employee

is large, the different wage rates support the conclusion that the managerial duties are of

importance and thus may be the employee’s ‘primary duties,’ and if the differential is small, the

wage rates support the conclusion that the management duties are not that important to the

employer, and are unlikely to be the employee’s primary duties.” Id.

       Here, Plaintiff was paid $951.53 per week before taxes. Defendants have submitted

payroll records showing that hourly employees in the restaurant department were paid between

$5.00 and $12.00 per hour (Dkt. No. 65-9). If Plaintiff worked 40 hours per week, his pay would

work out to $23.79 per hour, which is nearly twice as much as the highest paid hourly employee.

Thus, at first glance, this factor would appear to weigh in Defendants’ favor. However, for

several reasons, the court is unable to conclude that this factor weighs in favor of either party.


                                                 15
        Case 3:18-cv-30113-KAR Document 85 Filed 08/10/21 Page 16 of 19




       First, “[a]n accurate comparison of weekly and hourly wages necessarily depends on the

number of hours attributed to the salaried employee[ ],” Marzuq, 807 F.3d at 444, and the record

does not reflect the number of hours Plaintiff worked. This information is relevant for a second

reason as well. “[A] fair comparison of wages … needs to take into account that, if managers

were compensated like hourly employees, hours worked over forty would be paid at the overtime

rate of time-and-a-half.” Id. at 445. And thirdly, “the hourly employees also received tip

income, increasing their earnings by some margin.” Id. In order to make a fair comparison

between Plaintiff’s salary and the hourly employees’ compensation, one needs to know how

much tip income to add. Id. Here again, the record is silent as to how much tip income the

hourly employees made. Thus, on this record, the relative wage factor does not support the

conclusion that Plaintiff’s primary duty was management.

                      (e) The “Primary Duty” Requirement Overall

       Defendants have failed to establish that any of the four factors to be considered under the

“primary duty” inquiry weigh in their favor. As such, it cannot be concluded on summary

judgment that Plaintiff’s “primary duty” was management. Because Defendants have failed to

meet their burden on the “primary duty” element of the executive exemption, they are not

entitled to summary judgment. Maestas v. Day & Zimmerman, LLC, 664 F.3d 822, 829 (10th

Cir. 2012) (“[S]ummary judgment is appropriate only if all reasonable factfinders would

conclude that the managerial portions of plaintiffs’ jobs are their ‘primary duties.’”). The court

nonetheless proceeds to analyze the remaining factors.

               3. The Hiring/Firing Requirement

       The fourth requirement for the executive exemption is that the employee “has the

authority to hire or fire other employees or whose suggestions and recommendations as to the



                                                16
        Case 3:18-cv-30113-KAR Document 85 Filed 08/10/21 Page 17 of 19




hiring, firing, advancement, promotion, or any other change of status of other employees are

given particular weight.” 29 C.F.R. § 541.100(a)(4). Defendants admit that Plaintiff did not

have unilateral authority to hire or fire other employees; instead, they argue that Plaintiff’s

suggestions and recommendations were given “particular weight.” The regulations provide that

“[t]o determine whether an employee’s suggestions and recommendations are given ‘particular

weight,’ factors to be considered include, but are not limited to, whether it is part of the

employee’s job duties to make such suggestions and recommendations; the frequency with which

such suggestions and recommendations are made or requested; and the frequency with which the

employee’s suggestions and recommendations are relied upon.” 29 C.F.R. § 541.105. Further,

“[a]n employee’s suggestions and recommendations may still be deemed to have ‘particular

weight’ even if a higher-level manager’s recommendation has more importance and even if the

employee does not have authority to make the ultimate decision as to the employee’s change in

status.” Id.

       Defendants argue that Plaintiff’s “employment agreement” expressly delineates the

responsibility to “coordinate with the Human Resources Manager regarding pre-screening,

hiring, counseling, evaluation, disciplining and termination (if needed) of employees” (Dkt. 65-

3). Defendants additionally note that Plaintiff attended two career fairs on Wheatleigh’s behalf

and that he interviewed at least five candidates for employment, all of whom were hired.

Finally, Defendants point out that Plaintiff recommended an acquaintance for the position as

Wheatleigh’s sommelier, and that individual was ultimately hired.

       There are problems with Defendants’ arguments. First, Plaintiff disputes that the

document Defendants identify as an “employment agreement” detailed the duties and

expectations of his employment (Pl. Resp. at ¶ 3). Second, while Defendants argue that Plaintiff



                                                  17
        Case 3:18-cv-30113-KAR Document 85 Filed 08/10/21 Page 18 of 19




interviewed at least five candidates for employment, they identify only four in their statement of

material facts (O’Brien, Li, Leung, and Graziani), and Plaintiff denies interviewing one of them

(Leung) (Def. SOF ¶¶ 40-43; Pl. Resp. ¶¶ 40-43). Even more significantly, while Defendants

argue in their brief that all of the candidates were offered employment, this contention is not

supported by their statement of material facts, nor does the statement of material facts reveal

whether Plaintiff recommended that they be hired. Thus, the record does not support the

conclusion that Plaintiff’s recommendations as to any of these four candidates were followed.

Defendants’ representations about the career fair suffer from the same shortcoming. Plaintiff

admits attending two career fairs on Defendants’ behalf, and Defendants cite Plaintiff’s

deposition testimony that he did some interviews, gave feedback to management, and was given

the “go-ahead” on which one(s) to hire (Def. SOF ¶ 45). The record simply does not establish

one way or the other whether Defendants followed Plaintiff’s recommendations as to which

one(s) to hire or not.

        Thus, as it stands, the record establishes only that Plaintiff recommended an acquaintance

for a position with Wheatleigh, that the individual was interviewed by General Manager Marc

Wilhelm, and that he was hired. At the summary judgment stage, evidence that the Plaintiff

recommended one acquaintance for a position who was interviewed and hired by someone else is

insufficient to conclusively establish that Defendants relied on Plaintiff’s input enough that it

was given “particular weight.” Moreover, there is contrary evidence in the record: according to

Plaintiff, he requested Defendants not hire a candidate named Dana for a position in the

restaurant department, and she was hired (Pl. SOF ¶ 74; Def. Resp. ¶ 74). Therefore, Defendants

also have not carried their burden of proving that there are no disputes of material fact as to the




                                                 18
          Case 3:18-cv-30113-KAR Document 85 Filed 08/10/21 Page 19 of 19




fourth element for the executive exemption and are not entitled to summary judgment in their

favor.

   III.       CONCLUSION

          For the above-stated reasons, Defendants’ motion for summary judgment (Dkt. No. 63) is

DENIED.

          It is so ordered.

                                                            /s/ Katherine A. Robertson_____
                                                            KATHERINE A. ROBERTSON
                                                            United States Magistrate Judge
DATED: August 10, 2021




                                                19
